                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BEST MEDICAL INTERNATIONAL,                 )
INC. d/b/a BEST NOMOS,                      )
                                            )
                      Plaintiff,            )       Civil Action No. 20-1077
                                            )
              v.                            )       Magistrate Judge Patricia L. Dodge/
                                            )       District Judge W. Scott Hardy
BUCHANAN INGERSOLL & ROONEY                 )
P.C.,                                       )
                                            )
                      Defendant and         )
                      Counterclaim-         )
                      Plaintiff,            )
                                            )
              v.                            )
                                            )
BEST MEDICAL INTERNATIONAL,                 )
INC. d/b/a BEST NOMOS,                      )
                                            )
                      Counterclaim-         )
                      Defendant.            )


                                   MEMORANDUM ORDER

       This matter comes before the Court on Plaintiff’s Objections (Docket Nos. 73, 75) to the

Report and Recommendation (Docket No. 66) (“R&R”) of Magistrate Judge Patricia L. Dodge

entered in this case on March 15, 2021. The R&R recommends granting Defendant’s Partial

Motion to Dismiss Plaintiff’s First Amended Complaint (Docket No. 23) pursuant to Federal Rule

of Civil Procedure 12(b)(6), and dismissing Plaintiff’s claims for misrepresentation (Count II),

breach of fiduciary duty (Count III), and declaratory judgment (Count IV), as well as Plaintiff’s

demands for lost opportunity damages, disgorgement, and costs and attorney fees with respect to

                                                1
its breach of contract claim (Count I). (Docket No. 66 at 13). Service of the R&R was made on

all parties. On March 29, 2021, Plaintiff filed timely Objections to the R&R, to which Defendant

filed a response in opposition on April 12, 2021 (Docket No. 86). Plaintiff filed a reply in support

of its Objections on April 20, 2021 (Docket No. 95), and Defendant filed a sur-reply in opposition

on April 26, 2021 (Docket No. 98). Plaintiff objects to the recommendation that the Court dismiss

his breach of fiduciary duty claim (Count III), and asks the Court to modify the R&R by reinstating

that claim as well as the relief requested therein, including but not limited to equitable and punitive

damages as well as other relief applicable to the allegations of breach of fiduciary duty. According

to Plaintiff, Magistrate Judge Dodge erred in finding that its breach of fiduciary duty claim is

barred by the gist of the action doctrine because she failed to address averments that relate to

Defendant’s fiduciary duties owed to Plaintiff that are separate and distinct from the agreement at

issue in this case and, additionally, that she erred in finding that Defendant’s tortious statements

were shielded by judicial privilege.

       In resolving a party’s objections, the Court conducts a de novo review of any part of the

R&R that has been properly objected to. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1). The

Court may accept, reject, or modify the recommended disposition, as well as receive further

evidence or return the matter to the magistrate judge with instructions. See id. Upon careful de

novo review of Plaintiff’s First Amended Complaint, Defendant’s Partial Motion to Dismiss, the

parties’ briefs filed in connection with the motion, the R&R, Plaintiff’s Objections, Defendant’s

response in opposition, Plaintiff’s reply, and Defendant’s sur-reply, the Court concludes that the

Objections do not undermine the R&R’s recommended disposition. Accordingly, the Court enters

the following Order:

                                                  2
       AND NOW, this 14th day of July, 2021,

       IT IS HEREBY ORDERED that Plaintiff’s Objections to the R&R (Docket Nos. 73, 75)

are OVERRULED, and the R&R (Docket No. 66) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Partial Motion to Dismiss Plaintiff’s First

Amended Complaint Pursuant to Fed. R. Civ. P. 12(b) (Docket No. 23) is GRANTED, and Counts

II, III, and IV, as well as the demands in Count I for lost opportunity damages, disgorgement, and

costs and attorney fees, in Plaintiff’s Amended Complaint (Docket No. 21) are DISMISSED for

the reasons set forth in the R&R.


                                                            /s/ W. Scott Hardy
                                                            W. Scott Hardy
                                                            United States District Judge

cc/ecf: All counsel of record.




                                                3
